Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada et al (US 2005/0205004).
In a heater for Czochralski crystal growth, Sakurada et al teaches a graphite heater with a length of 600 mm and a plurality of slits having a length of 250 mm and 500 mm, and another graphite heater with a length of 500 mm with slits having a length of 200 mm and 400 mm ([0017]-[0044], [0176], [0199], [0209], [0242]; Fig 1, 5, 9, 10, 14, 19, and 20). Sakurada et al also teaches a horizontal magnetic field ([0274], [0313], [0314]), which would clearly suggest a magnetic field device for applying a horizontal magnetic field. Sakurada et al also teaches upper slits and lower slits having different lengths from other slits is periodically formed in a circumferential direction to promote convection in the melt in a vertical and circumferential direction, and the cycle of the heat generating parts is such that cycle based on the upper slits and the cycle based on the lower slits are shifted by 45° or more and 135° or less in a circumferential direction, and an explicit embodiment where the cycle based on the upper slit and the cycle based on the lower slit are shifted by 90° in the circumferential direction ([0022]-[0030], [0135] Fig 5(a) shows upper slits B2 and A2, and lower slits D2 and C2 having different lengths/depths), which clearly suggests having different slits (grooves) lengths (depths) at 90° (perpendicular) intervals; therefore would clearly suggests a first groove parallel at a horizontal magnetic field and a second groove perpendicular to the first groove. It is noted that applicant “depth of the groove” is interpreted as the same as Sakurada et al “length of the slit” because applicant’s figure 5 are substantially similar to Sakurada et al Fig 5(a). Sakurada et al also teaches two or more kids of upper slits having different lengths from other slits and two or more kinds of lower slit having different lengths from other slits, where the lengths are shorter than 50% of a length from the upper end to the lower end ([0025]-[0029]). Sakurada et al also teaches two or more kinds of upper and lower slits, and the periodic heat generating distribution in a circumferential direction of the heat generating part can be adjusted easily by changing in a circumferential direction any one or more of a wall thickness of a heat generating slit part, a width of a heat generating slit part, a length of a slit, and a material of a heat generating slit part ([0026]-[0035]), which clearly suggests the length of the slit (depth of the groove) is a  result effective variable .
 Sakurada et al teaches a plurality of first grooves (slits) having different lengths, and a plurality of second grooves (slits) having different lengths, and an explicit embodiment where the cycle based on the upper slit and the cycle based on the lower slit are shifted by 90° in the circumferential direction. Sakurada et al also teaches the size and arrangement of these slits were changed and the heat generating distribution of the heat generating part is changed ([0160]-[0170]). Sakurada et al does not explicitly teach a depth of one of the grooves that is located at an angular position of the side wall parallel to the direction of the magnetic field is smaller than a depth of another one of the plurality of grooves that is located at an angular position of the side wall perpendicular to the direction of the magnetic field. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakurada et al by making a depth of one of the grooves that is located at an angular position of the side wall parallel to the direction of the magnetic field is smaller than a depth of another one of the plurality of grooves that is located at an angular position of the side wall perpendicular to the direction of the magnetic field to produce a desired heat generating distribution of the heat generating part because the size and arrangement of slits can be changed to produce a desired heat generating distribution. It is also noted that Sakurada et al teaches the upper and lower slit having different lengths, and a period of 45°-135°, ad an explicit embodiment of 90° along the circumference ([0135]-[0136]); therefore one slit would be parallel to the horizontal magnetic field and the other would be perpendicular to the horizontal magnetic field. Sakurada et al is not particular to which length is parallel and which is perpendicular to the magnetic field, and there are only two possibilities; therefore, having a short depth parallel and long depth perpendicular would have been obvious to one of ordinary skill in the art at the time of filing. Furthermore, the claim is directed to an apparatus and merely rotating the graphite heater such that shorter groove is parallel and the long groove is perpendicular would have been obvious to one of ordinary skill in the art at the time of filing.  
Referring to claim 2, Sakurada et al teaches the plurality of groove comprises a plurality of first grooves opened from top to bottom and a plurality of second grooves opened from bottom to top on the side wall of the graphite cylinder, and the first grooves and the second grooves are alternatively arranged (Sakurada Figs 1, 5, 9, 10, 14, 19, and 20).
Referring to claim 3, Sakurada et al teaches the cycle of the heat generating parts is such that cycle based on the upper slits and the cycle based on the lower slits are shifted by 45° or more and 135° or less in a circumferential direction, and an explicit embodiment where the cycle based on the upper slit and the cycle based on the lower slit are shifted by 90° in the circumferential direction ([0022]-[0030], [0135] Fig 5(a) shows upper slits B2 and A2, and lower slits D2 and C2 having different lengths/depths), which clearly suggests having different slits (grooves) lengths (depths) at 90° (perpendicular) intervals; therefore would clearly suggests a first groove parallel at a horizontal magnetic field and a second groove perpendicular to the first groove. Sakurada et al also teaches two or more kids of upper slits having different lengths from other slits and two or more kinds of lower slit having different lengths from other slits, where the lengths are shorter than 50% of a length from the upper end to the lower end ([0025]-[0029]), which would clearly suggest a depth of the first or second grooves in the direction of the magnetic field is smaller than a depth of the first or second grooves perpendicular to the direction of the magnetic field because Sakurada et al teaches two or more types of first grooves having  different lengths at 45°-135° cycles.
Referring to claim 4, Sakurada et al teaches slits having varying lengths and slits having varying shapes, and two or more types of first or second slits circumferential arranged, (Sakurada Fig 10(a) and Fig 10(b); [0154]-[0156]); therefore this is interpreted as reading on the depth of the plurality of grooves change gradually along the circumferential direction of the graphite cylinder because length of the slits changes. As discussed above, the location of the shorter and longer depth grooves would have been obvious to one of ordinary skill in the art at the time of filing.
Referring to claim 5, Sakurada et al does not explicitly teach the depth of the plurality of grooves in the direction of the magnetic field is about 60%-95% of the depth of the plurality of grooves in the direction perpendicular to the magnetic field. Sakurada et al teaches a cycle based on the upper slit and the cycle based on the lower slit are preferably shift by 45° or more and 135° or less in the circumferential direction, and the size and arrangement of these slits were changed and the heat generating distribution of the heat generating part is changed ([0160]-[0170]). Sakurada et al also teaches it is preferable that the shorter upper slit and lower slit has a length shorter than 50% of a length from the upper end to the lower end of the heat generating part, and the longer upper slit and lower slit has a length of 70% or longer of a length from the upper end to the lower end of the heat generating part ([0040]-[0055]). Overlapping ranges are prima facie obvious (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakurada et al by providing slits/grooves with the depth of the plurality of grooves in the direction of the magnetic field is about 60%-95% of the depth of the plurality of grooves in the direction perpendicular to the magnetic field to provide a desired electrical resistance/heat generating distribution in the heat generating portion.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Sakurada does not teach a plurality of grooves are provided on the side wall of the graphite cylinder along an axis direction of the graphite cylinder, and a depth of one of the grooves that is located at an angular position of the side wall parallel to the direction of the magnetic field is smaller than a depth of another one of the plurality of grooves that is located at an angular position of the side wall perpendicular to the direction of the magnetic field is noted but not found persuasive. As discussed above, Sakurada et al teaches a cycle based on the upper slit and the cycle based on the lower slit are preferably shift by 45° or more and 135° or less in the circumferential direction, and the size and arrangement of these slits were changed and the heat generating distribution of the heat generating part is changed ([0160]-[0170] and Fig 5(a)). Therefore, the examiner maintains that the length of the slits (depth of the grooves) changes circumferential around the graphite heater and the sole difference is the placement of the shorter groove parallel to the magnetic field and the longer groove perpendicular to the magnetic field, and as discussed above this would have been obvious to one of ordinary skill in the art at the time of filing to produce a desired heat generating distribution.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iino et al (US 5,968,266) teaches a graphite heater with slits with a thickness of 25-50 mm (abstract; col 5-6).
Iida et al (US 2007/0215038) teaches a graphite heater with slits in a plurality of zones (Fig 11); abstract).
Cho (US 2007/0062442) teaches a Czochralski apparatus with a heater with a groove (abstract; Fig 3).
Schrenker et al (US 6,093,913) teaches a heater with slits (abstract; Fig 2-3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714